DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 2, 4-6, 16 and 18 have been accepted.

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the amendments to the claims, the previously applied prior art to Kondo et al. (5,495,074), and that which is known in the art, no longer teach or fairly suggest the claimed limitations.
In the Advisory Action, mailed 7/28/2021, the Examiner indicated several possible 35 USC 112(b) issues with regards to indefiniteness and clarity. However, after careful and thorough consideration of the amendments, Drawings and Specification, the Examiner now understands, with regards to claim 1, that the first direction is along the horizontal plane, the rotation of the rotatable actuator is direction D3, as shown in the 
The electrodes of Kondo et al. are arranged vertically, thus Kondo et al. fails to teach the first electrodes arranged along a horizontal plane or positioned at an angle from the longitudinal direction of the keys.
The Japanese publication to Osuga (JP H11213815) shows an electronic musical instrument comprising spaced apart electrodes (see Figure 5B), however, said electrodes are not arranged on a horizontal plane (see Figure 3) and the spaces extend parallel to the longitudinal direction of the keys.
The US patent to Iijima (4,272,657) shows an electronic musical instrument comprising electrodes arranged on a horizontal plane in a first direction, however, that first direction is parallel to the longitudinal direction of the keys (see Figures 1 and 2). 
Rotation of the electrodes in the above cited references, such that they are arranged at an angle from the longitudinal direction of the keys, shaft or scale, would not have been obvious to one of ordinary skill in the art. The Applicant describes in their Specification, paragraph [0052], that prior art designs with electrodes arranged parallel to the direction of key elements are prone to mis-connections due to key shifting in the D1 and D2 directions. Arranging the electrodes at an angle, as claimed, eliminates these mis-connections, allowing for better contact and normal sensor functioning. 
After further search and consideration of the prior art, no references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 16 and 18, and dependent claims 2-15, 17 and 19, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        9/10/2021